DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 5/11/22 have been fully considered but they are not persuasive.
It is argued that Shimotsusa’s 312 isn’t a signal transmission section because it only includes elements 145-148 and therefore can’t be in contact with the semiconductor substrate and the insulating layer.
Please note that Shimotsusa calls 312 a pad portion containing pads 313 (column 5, lines 44-46).  Shimotsusa’s 145-148 are diodes and resistors therefore they are not pads, so it cannot be all of the pad portion.  Shimotsusa’s 312 is one of three sections of the device, the pixel portion 301 and the peripheral circuit portion 302 are the other two.  The pixel portion 301 doesn’t only include 135-138, it includes everything within an above the boundary of the parentheses.  Similarly, the peripheral circuit portion 302 doesn’t only include 140-144, it includes everything within an above the boundary of the parentheses.

    PNG
    media_image1.png
    749
    886
    media_image1.png
    Greyscale

It is also argued, even if 312 is a signal transmission section, that Shimotsusa’s 312 isn’t above the wiring layer, as newly claimed, because wiring layer 109-110 are above pad 313.
Please note that the wiring layer isn’t only 109-110, it also includes 130-132.  The signal transmission section 312 is above wiring layer 130-132, as now claimed.  The claims use comprising language and don’t explicitly require the signal transmission section to be above the entirety of the wiring layer.  Therefore, the new claim limitation is taught by Shimotsusa.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Shimotsusa, US 9,166,090.
Regarding claim 1, Shimotsusa (figure 1) teaches an imaging apparatus comprising:
a semiconductor substrate 101 on which is formed a photoelectric conversion section 301 configured to generate an image signal corresponding to emitted light;
a wiring section 302 configured to have an insulation layer 104/105/124/125/126/127 and a wiring layer 109/110/130/131/132, wherein the insulation layer 104/105/124/125/126/127 stacked on top of the wiring layer 109/110/130/131/132, the wiring layer 109/110/130/131/132 transmitting the image signal; and
a signal transmission section 312 configured to be formed in a recessed section 100, wherein the recessed section 100 is formed in the semiconductor substrate 101 and the insulation layer 104/105/124/125/126/127, wherein the semiconductor substrate 101 and the insulation layer 104/105/124/125/126/127 partially surround the signal transmission section 312, wherein the signal transmission section 312 is above the wiring layer 130/131/132 and wherein the signal transmission section 312 transmits the image signal transmitted by the wiring layer 109/110/130/131/132 through an opening 100 formed a the light-receiving surface of the semiconductor substrate 101 toward the recessed section 100. The portion of the imaging apparatus that transmits signal, the light transmission section 312, is surrounded on both sides by the semiconductor substrate 101 and the insulation layer 104/105/124/125/126/127 (see marked up figure 1 below).  The signal transmission section 312 is above part 130/131/132 of the wiring layer 109/110/130/131/132. The claims use comprising language and don’t explicitly require the signal transmission section to be above the entirety of the wiring layer.  Therefore, the claim limitation is taught by Shimotsusa.

    PNG
    media_image1.png
    749
    886
    media_image1.png
    Greyscale

With respect to claim 2, Shimotsusa teaches an incident light transmission section 312 configured to be arranged above to the light-receiving surface of the semiconductor substrate (surface with 118) and to transmit the emitted light to the photoelectric conversion section 301, wherein the signal transmission section 312 transmits the image signal through the opening 100 formed after fabrication of the incident light transmission section 302. 
As to claim 3, Shimotsusa teaches the signal transmission section 312 is configured with a pad 313. 
Concerning claim 8, Shimotsusa teaches a method of manufacturing an imaging apparatus, the method comprising the steps of: forming a signal transmission section 312 partially in a recessed section 100, the recessed section 100 being formed in a semiconductor substrate 101 and an insulation layer 104/105 such that the semiconductor substrate 101 and the insulation layer 104/105 partially surround the signal transmission section 312, forming on a semiconductor substrate 101 a photoelectric conversion section 301 for generating an image signal corresponding to light emitted to the light-receiving surface (surface with 118 thereon), the signal transmission section 312 being configured to transmit the image signal;
forming a wiring section 302 with a wiring layer 109/110, wherein the wiring layer 130/131/132 is below the signal transmission section 312, the wiring layer 109/110 being configured to transmit the image signal generated by the photoelectric conversion section 301 to the signal transmission section 312; and
forming an opening 100 from the light-receiving surface (surface with 118 thereon) of the semiconductor substrate 101 toward the recessed section, the opening 100 being configured to permit signal transmission from the signal transmission section 312 (through pad 313).
The portion of the imaging apparatus that transmits signal, the light transmission section 312, is surrounded on both sides by the semiconductor substrate 101 and the insulation layer 104/105 (see marked up figure 1 above).
The signal transmission section 312 is above part 130/131/132 of the wiring layer 109/110/130/131/132. The claims use comprising language and don’t explicitly require the signal transmission section to be above the entirety of the wiring layer.  Therefore, the claim limitation is taught by Shimotsusa.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	5/16/2022